NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN CHRISTOPHER CHANEY,                      No. 19-16002

                Petitioner-Appellant,           D.C. No. 4:19-cv-00033-RCC-EJM

 v.
                                                MEMORANDUM*
UNITED STATES PENITENTIARY,
TUCSON, named as USP-Tucson;
UNKNOWN PARTY, named as Warden,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Federal prisoner Steven Christopher Chaney appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, see Schleining v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Thomas, 642 F.3d 1242, 1246 (9th Cir. 2011), and we affirm.

      Chaney’s section 2241 petition argued that his guilty plea in federal court

was conditioned on the promise of a concurrent state sentence. He argued that,

therefore, the district court should compel the Bureau of Prisons (“BOP”) to

facilitate wholly concurrent state and federal sentences by granting a nunc pro tunc

designation of the state facility as the official detention facility for service of his

federal sentence. The district court properly denied relief because, as the Eastern

District of Kentucky has repeatedly concluded, Chaney is not entitled to relief.1

The record reflects that Chaney received the agreed-upon concurrent sentence in

state court. The BOP could not grant him any additional federal credit for time

served after his state court conviction because that time was credited to his state

sentence. See 18 U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 337

(1992) (defendant may not receive “double credit for his detention time”).

Moreover, Chaney’s federal sentence did not commence until April 2012, when he

was taken into federal custody to commence service of his federal sentence, see 18

U.S.C. § 3585(a), and it cannot be backdated to a time prior to this date. See

Schleining, 642 F.3d at 1247-48.

      AFFIRMED.



1
 “[W]e may affirm on any basis supported by the record, whether or not relied
upon by the district court.” Allen v. Bedolla, 787 F.3d 1218, 1222 (9th Cir. 2015).

                                            2                                      19-16002